Citation Nr: 1602847	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  13-28 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse

ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1977 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In October 2015, at a Board videoconference hearing, the Veteran and the Veteran's spouse provided testimony relevant to the appeal from the RO in Pittsburgh, Pennsylvania, before the undersigned Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the electronic file on the "Veterans Benefits Management System (VBMS).  The Board has reviewed the electronic files on "Virtual VA" and VBMS to ensure a complete review of the evidence in this case. 


FINDINGS OF FACT

1.  The Veteran injured the left foot in service.

2.  The Veteran has a current left foot disability, which has been diagnosed as retrocalcaneal bursitis, insertional Achilles tendonitis, and gastrocsoleus equinus.

3.  The current left foot disability is not related to service.


CONCLUSION OF LAW

The criteria for service connection for a left foot disorder, to include retrocalcaneal bursitis, insertional Achilles tendonitis, and gastrocsoleus equinus, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.

In a March 2012 sent prior to the initial denial of the claim in February 2013, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim for service connection, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, the April 2012 VA examination report, the October 2015 Board hearing transcript, medical research submitted by the Veteran, and the Veteran's lay statements.

VA examined the left foot disorder in April 2012.  The April 2012 VA examiner reviewed the claims file, interviewed the Veteran regarding past and present symptomatology, and performed a physical examination of the left foot.  The April 2012 VA examiner prepared a medical opinion - dated January 2013 - regarding the etiology of the left foot disorder with supporting rationale.  For these reasons, the Board finds that the April 2012 VA examination report and January 2013 VA medical opinion are adequate to assist in determining the nature and etiology of the claimed left foot disorder, and that no further examination or medical opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection - Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 312.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Left Foot Disorder

The Veteran asserts that a current left foot disorder is related to an in-service injury.  Specifically, the Veteran contends that the left foot disorder was caused by a forklift accident.  See, e.g., October 2015 Board hearing transcript at 3-5.

Initially, the Board finds that the Veteran injured the left foot in service.  The service treatment records show that the Veteran injured the left foot in March 1979, when a forklift ran over the heel and Achilles tendon area.  The Veteran was diagnosed with left heel soft tissue trauma after the service medical examiner observed swelling, bruising, and severe pain.  X-rays were within normal limits and the Achilles tendon was intact.

The Board next finds that the Veteran has a current left foot disability, which has been diagnosed as retrocalcaneal bursitis, insertional Achilles tendonitis, and gastrocsoleus equinus.  These diagnoses were provided by the April 2012 VA examiner and a VA podiatrist during treatment in July 2013.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the current left foot disability is related to service, to include the in-service left foot injury.  The April 2012 VA examiner opined that it is less likely than not that the retrocalcaneal bursitis - the specific diagnosis provided by the April 2012 VA examiner - is the result of the left foot injury in service.  See January 2013 VA medical opinion.  The April 2012 VA examiner further explained that the X-rays performed in-service following the left foot injury were within normal limits, that the Veteran was able to return to full duty, and that the soft tissue injury had resolved.  The April 2012 VA examiner acknowledged that the Veteran was still having some left heel pain in June 1979, approximately three months after the left foot injury.

The April 2012 VA examiner reasoned that retrocalcaneal bursitis is closely related to Haglund's Deformity, a genetic condition that makes the foot prone to the mechanical irritation that leads to retrocalcaneal bursitis.  Congenital defects "are not diseases or injuries" for which service connection may be granted.  See 
38 C.F.R. §§ 3.303(c), 4.9 (2015); VAOPGCPREC 82-90.  The April 2012 VA examiner's medical opinion indicates that the current left foot disability is a post-service manifestation of a left foot congenital deformity.  Specifically, the April 2012 VA examiner's rationale reflects that it was the genetic foot disorder that predisposed the Veteran to developing retrocalcaneal bursitis after service.   The VA examiner's rationale was that the Veteran's in-service left foot injury was a trauma-based soft tissue injury not comparable to the mechanical irritation described by the April 2012 VA examiner as the underlying cause of the current left foot disability.  

The April 2012 VA examiner's medical opinion also considers the accurate medical history as reported by the Veteran of post-service onset of symptoms.  Similar to the Veteran's October 2015 Board hearing testimony, the Veteran reported that the current left foot disability symptoms became pronounced in approximately 2010, or approximately 29 years after service separation in November 1981.  See October 2015 Board hearing transcript at 15.  The Veteran testified at the Board hearing and reported the April 2012 VA examiner that he had not sought treatment for left heel disability symptoms after service until approximately 2012.  See id. at 15-16.
The evidence includes a private medical opinion from Dr. S.S., who opined that the "current left heel problems" are related to the in-service left foot injury.  Dr. S.S. did not provide any specific rationale for the opinion, did not specifically diagnose a current left foot disability, and did not discuss any medical history other than generally stating that the Veteran injured the "posterior heel/Achilles/ankle" in service.  Given the brevity of the opinion and the underdeveloped rationale for the opinion, the Board assigns minimal probative weight to Dr. S.S.'s October 2015 medical opinion, in contrast to the April 2012 VA examiner's medical opinion, which is highly probative given the thorough rationale and the discussion of medical history.  See Prejean, 13 Vet. App. at 448-49; Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382.

The Veteran submitted medical research regarding bursitis.  Consisting of three separate articles, the medical research can generally be described as encyclopedia entries addressing the common causes, symptoms, and risk factors for bursitis.  Overuse, rather than acute trauma, is listed in all three articles as a potential cause, which is consistent with the April 2012 VA examiner's opinion that the Veteran's retrocalcaneal bursitis was likely caused by mechanical irritation.  The article by John Hopkins Medicine even states that that bursitis is usually a temporary condition, which weighs against finding that the March 1979 forklift accident caused the current retrocalcaneal bursitis.  For these reasons, the Board finds that the medical research submitted by the Veteran does not provide any favorable evidence linking the current left foot disability to service.

To the extent the Veteran's statements and hearing testimony include an assertion that the current left foot disability is related to the in-service left foot injury, the evidence does not demonstrate that the Veteran possesses the knowledge, training, or experience to provide a competent medical opinion regarding the etiology of a complex left foot orthopedic disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  In this case, a competent medical opinion requires a thorough understanding of the musculoskeletal system, the mechanics of the body's joints, and knowledge of other factors and influences that may lead to the development of disorders such as bursitis.  The Veteran has not been shown to have such knowledge or understanding; therefore, the Veteran's purported opinion relating the left foot disability to service does not have any probative weight.  

In sum, the weight of the competent and credible evidence is against finding that the current left foot disability is related to service.  Accordingly, the criteria for service connection for a left foot disorder, on a direct basis, have not been met.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for a left foot disorder, to include retrocalcaneal bursitis, insertional Achilles tendonitis, and gastrocsoleus equinus, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


